Russell, Chief Justice.
A petition praying for injunction against the construction and operation of a public ginnery, on the ground that it would constitute a nuisance to the plaintiff and his family, was dismissed on general demurrer, and the plaintiff excepted. No supersedeas *493was granted. The petition was filed on June 19, 1935, and the order sustaining the demurrer and dismissing the action was rendered on July 8, 1935. For reasons deemed sufficient, a rule nisi was issued on April 13, 1936, calling on counsel for the plaintiff in error to show cause, on April 18, 1936, why the writ of error should not be dismissed because the question involved was moot. No response having been made to the rule, it will be presumed that the issues are moot, Haygood v. Stone, 164 Ga. 734 (139 S. E. 426).
No. 10998.
May 15, 1936.
M. B. Eubanks, for plaintiff. J. H. Paschall, for defendants.

Writ of error dismissed.


All the Justices concur, except Atkinson, J., who dissents.